               IN THE UNITED STATES DISTRICT COURT FOR THE
                        DISTRICT OF MASSACHUSETTS
_____________________________

UNITED STATES OF AMERICA                                                 No. 19-cr-10328-FDS

         v.

RICHARD PHILIPPE
______________________________

                              DEFENDANT PHILIPPE’S WITNESS LIST

         Defendant Richard Philippe hereby identifies by reference as potential witnesses all

individuals listed as potential witnesses by the government. In addition to himself, the defendant

identifies his wife as a potential witness. Defendant reserves the right to identify additional

witnesses in response to the government’s case.

                  1. Myrlande Philippe.


                                                                         Richard Philippe
                                                                         By his Attorney,

                                                                         /s/ Keith Halpern
                                                                         Keith Halpern
                                                                         BBO # 545282
                                                                         572 Washington Street, Suite 19
                                                                         Wellesley, MA 02482
                                                                         (617) 722-9952


                                             CERTIFICATE OF SERVICE
         I hereby certify that this document, filed through the ECF system, will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those
indicated as non-registered participants on September 18, 2020.
                                                                         /s/ Keith Halpern
